Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 04/09/2021. Currently claims 1-14, 16-18, and 20-22 are pending in the application.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:






Claims 1-9, 11-14, 16, 18, and 21 are rejected under 35 U.S.C.103 as being obvious over Hwang (KR 10-2017-0077612, Publication Date: 2017-07-06), hereafter, referred to as “Hwang”, in view of Achilias et al. (D.S. Achilias, et al. Recycling Techniques of Polyolefins from Plastic Wastes, Global NEST Journal, Vol 10, No 1, page 114-122, Year 2008), hereafter, referred to as “Achilias”.

Regarding claim 1, Hwang teaches a method for preparing a carbon material using a polyolefin-based plastic (abstract), comprising the steps of:

a step of crosslinking and cyclizing the polyolefin-based polymer to stabilize the polyolefin based polymer.  Hwang teaches that in this step, two different types of crosslinking takes place, first by an electron beam and second by a cross-linking agent.  Sulfuric acid is added to the polyolefin fibers whose surface is first crosslinked by electron beam for secondary crosslink to the polyolefin material. The polyolefin material having the first crosslinked surface, goes through the cyclization of the chain structure of the polyolefin occurs through the dehydrogenation and crosslinking reaction in the secondary crosslinking, thereby improving the fiber retention state of the produced carbon fiber and improving thermal properties takes  According to Hwang, the production method of the invention uses cyclization of the polyolefin chain structure, whereby the fiber retention state of the produced carbon fiber can be improved, and thermal properties also be improved, and the ring may be a hexagonal ring (para. [0044]).

Additionally the process involves to cleave linear bonding of the polyolefin-based polymer. Hwang also teaches in an example of the reaction, that when an electron beam (e-beam) is applied to the polyolefin fiber, the partial chain scission of the molecular chain constituting the polyolefin fiber may occur (in the example of the reaction (a)). Hwang further teaches in addition, that in the portion where the chain is cleaved as described above, crosslinking may occur between adjacent molecular chains (para. [0029]).

a step of carbonizing the stabilized polyolefin-based polymer.  Hwang teaches that the carbonization step of carbonizing the secondary cross-linked polyolefin fiber at a temperature of 600 to 1,200° C in a carbonization furnace in an inert atmosphere (para. [0063]- [0064]). The carbonization may be performed in an inert atmosphere, wherein the inert atmosphere may be formed by filling the inside with a gas such as helium, neon, argon, krypton, xenon, or radon, or an inert gas such as nitrogen (N2), and the inert gas may preferably be nitrogen (para. [0065]).

But Hwang fails to explicitly teach that the method of preparing the carbon material involves a step of dissolving a polyolefin-based plastic in a solvent and then precipitating to obtain a polyolefin-based polymer.  However, Achilias teaches a process of recycling LDPE, HDPE and PP (plastic waste) by the use of dissolution/re-precipitation of the polymers to obtain polyolefin powders (abstract). Achilias teaches that in the process LDPE, HDPE and PP was used together with the solvents such as xylene and toluene to dissolve, and precipitate to form a powder form of polymers.  Achilias also teaches that polyolefins (LDPE, HDPE, PP) are a major type of thermoplastic used throughout the world in different types of applications and represent an amount of 56% of the total thermoplastics consumption.  Therefore it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Achilias and combine the process of dissolution/precipitation to obtain the polyolefin based polymer powder to be used for the cross-linking, cyclizing, and carbonizing to form the desired final carbon material, because that would allow to create a useful and desired product by using recycled plastic materials that would otherwise be wasted and create a green (environmental perspective) solution for the poor biodegradable polymers used in present day of society (abstract) (KSR Rationale A, MPEP 2143). Since Hwang teaches to use polyolefin based polymers to create a product, and Achilias teaches a process to make these polymers that would be suitable for Hwang’s use, one would have reasonable expectation of success from the combination.      
Regarding claim 2, Achilias teaches to use a process involving dissolution and precipitation of polymer material by a claimed first step of the instant application (abstract).  
The method for preparing this carbon material step does not involve any catalyst, and therefore, would be a non-catalytic process. 

	Regarding claim 3, Achilias teaches to use method for preparing a carbon material using a polyolefin-based plastic, wherein the polyolefin-based plastic is a polyolefin-based waste plastic (abstract).

	Regarding claim 4, Achilias teaches a method for preparing a carbon material using a
polyolefin-based plastic, wherein the polyolefin-based polymer includes a low-density polyolefin (LDPE).

Regarding claim 5, Achilias teaches a method for preparing a carbon material using a
polyolefin-based plastic, wherein a polyolefin-based plastic is dissolved in a solvent and then
precipitated to obtain a polyolefin-based polymer in a form of a powder in the step of obtaining a polyolefin based polymer (Section 2.2, last paragraph, Page 116).

 Regarding claim 6-7, Achilias teaches a method for preparing a carbon material using a
polyolefin-based plastic, wherein the solvent is toluene, or xylene (Section 2.2, last paragraph, Page 116), which are aromatic hydrocarbon solvent.

Regarding claim 8, Hwang teaches a method for preparing a carbon material using a polyolefin-based plastic, wherein the powder or film obtained is further processed into a form of a film and then subjected to a stabilization step (para. [0056]). Hwang teaches that a secondary crosslinking is performed using a furnace, and the furnace undergo a process of stabilizing by filling the inside of the furnace with an inert gas for a certain period of time to create the inert atmosphere needed for the stabilization process (para. [0056]). Hwang teaches the cross-linking of layers (equivalent to film) during the processing (para. [0037-0038]). 

Regarding claim 9, Hwang teaches a method for preparing a carbon material using a
polyolefin-based plastic, wherein the solvent further contains a crosslinking agent by teaching that crosslinking of the polyolefin material is done by adding sulfuric acid (crosslinking agent) (para. [0011]).

Regarding claim 11, Hwang teaches a method for preparing a carbon material using a polyolefin-based plastic, wherein the stabilization step includes one or more selected from the following processes of - heat treating during a stabilization step; treatment with acid for cross-linking (para. [0011]); and treatment with electron beam (para. [0010]).

	Hwang teaches a process of treating a polyolefin-based polymer powder or film with an acid solution (para. [0011]) by adding sulfuric acid, and a process of treating a polyolefin-based polymer powder or film with one or more physical means selected from plasma, an ion beam, radiation, ultraviolet light, a microwave, or an electron beam by teaching that a crosslinking of 

Regarding claim 12, Hwang teaches a method for preparing a carbon material using a polyolefin-based plastic, wherein the stabilization step includes one or more selected from the following processes of: heat treating during a stabilization step; treatment with acid for cross-linking (para. [0011]); and treatment with electron beam (para. [0010]). It would have been obvious to a person of ordinary skill in the art the stabilization processes which involves cross-linking would result in densification of the material as the density of the cross-linking would increase.  Therefore, it would have been obvious to any ordinary artisan that the density of the treated cross-liked material would be a function of the density of cross-linking, which would be a direct function of process parameter during the crosslinking process. Therefore, the process parameters of cross-linking are result effective variable that would determine the physical, mechanical properties of the carbon material would be considered as result effective variable. The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore obtaining a polymer powder in the range of 1.2 to 1.6 g/cm3 would be a result of the optimization process for the cross-linking that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 13, Hwang teaches a method for preparing a carbon material using a polyolefin-based plastic, wherein the stabilization step is to stabilize a polyolefin-based polymer powder or film in a temperature range of from 130° C to 350° C for from 30 minutes to 480 minutes using thermal energy singly or in combination with plasma, by teaching that a secondary crosslinking is performed using a furnace, and the furnace undergo a process of stabilizing by filling the inside of the furnace with an inert gas for a certain period of time to create the inert atmosphere needed for the stabilization process (para. [0056]), and by further teaching that the secondary crosslinking may be performed at 150 to 180 °C, preferably 160 to 170 °C, and the holding time of the crosslinking temperature may be 10 minutes to 1 hour which are consistent with the claimed limitation (para. [0078]).

Regarding claim 14, Hwang teaches a method for preparing a carbon material using a polyolefin-based plastic, wherein the stabilization step is carried out by impregnating a polyolefin-based polymer powder or film with sulfuric acid.   Hwang teaches that the secondary crosslinking may be performed under reaction conditions in which the polyolefin fiber to which sulfuric acid is added and maintained in a specific temperature range for a specific time (para. [0046]), and suggests the temperature of the secondary crosslinking may be 150 to 180 °C, preferably 160 to 170 °C (para. [0047]), and the temperature maintaining time of the furnace may be 10 minutes to 1 hour (para. [0048]). Hwang also teaches that time and temperature would to be optimized, so that the cross-linking is sufficient but do not cause damage because of over exposure. It would also have been obvious to any ordinary artisan that the sulfur content in the stabilized powder would also depend on the concentration of the sulfuric acid In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 16, Hwang teaches a method for preparing a carbon material using a polyolefin-based plastic, wherein the treatment by a physical means is electron beam irradiation, total energy by electron beam irradiation is from 50 to 3000 kGy by teaching that the radiation dose of the electron beam may be 50 to 600 kGy, preferably 100 to 500 kGy, and more preferably 100 to 300 kGy (para. [0033]).  Additionally, in the absence of any specific temperature requirement by Hwang, it would have been obvious to any ordinary artisan that the electron beam radiation process would be performed at room temperature.  Moreover, Hwang also teaches that the overall crosslinking (including the secondary cross linking) process is performed in the temperature range of 150-180° C (para. [0079]), therefore it would have been obvious to any ordinary artisan that the electron beam irradiation (primary cross-linking) 

Regarding claim 18, Hwang teaches a method for preparing a carbon material using a polyolefin-based plastic, wherein the carbonization step is carried out in an inert gas atmosphere or a vacuum atmosphere by teaching that the carbonization may be performed in an inert atmosphere, wherein the inert atmosphere may be formed by filling the inside with a gas such as helium, neon, argon, krypton, xenon, or radon, or an inert gas such as nitrogen (N2). Hwang also teaches that the method for preparing a carbon material using a polyolefin-based plastic, wherein a stabilized polyolefin-based polymer powder or film is carbonized at a temperature more than 400° C and 1800° C or less in the carbonization step by teaching that the carbonization may be performed at a temperature of 600 to 1,200°C (para. [0066]).

Regarding claims 21, Hwang teaches a method for preparing a carbon material using a polyolefin-based plastic (abstract), comprising the steps of:

a step of crosslinking and cyclizing the polyolefin-based polymer to stabilize the polyolefin based polymer.  Hwang teaches that the step may involve two different types of crosslinking - by an electron beam and by a cross-linking agent.  The electron beam process is a process where crosslinking is performed by electron beam, which is the primary crosslinking. Hwang also teaches a secondary crosslinking, which is performed by sulfuric acid. However, Hwang teaches that the may involve the secondary crosslinking. Therefore it would have been obvious to any ordinary artisan that the secondary cross-linking is not a mandatory step in the overall process. The stabilization processes which involves cross-linking would result in densification of the material as the density of the cross-linking would increase.  Therefore, it would have been obvious to any ordinary artisan that the density of the treated cross-liked material would be a function of the density of cross-linking, which would be a direct function of process parameter during the crosslinking process, as well as whether secondary crosslinking would be needed or not. Therefore the determination of the need for a secondary crosslinking would be a matter of optimization performed under routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)

a step of carbonizing the stabilized polyolefin-based polymer.  Hwang teaches that the carbonization step of carbonizing the secondary cross-linked polyolefin fiber at a temperature of 600 to 1,200° C in a carbonization furnace in an inert atmosphere (para. [0063]- [0064]). The carbonization may be performed in an inert atmosphere, wherein the inert atmosphere may be formed by filling the inside with a gas such as helium, neon, argon, krypton, xenon, or radon, or an inert gas such as nitrogen (N2), and the inert gas may preferably be nitrogen (para. [0065]).

But Hwang fails to explicitly teach that the method of preparing the carbon material involves a step of dissolving a polyolefin-based plastic in a solvent and then precipitating to  

Claim 10 is rejected under 35 U.S.C.103 as being obvious over Hwang (KR 10-2017-0077612, Publication Date: 2017-07-06), in view of Achilias et al. (D.S. Achilias, et al. Recycling Techniques of Polyolefins from Plastic Wastes, Global NEST Journal, Vol 10, No 1, page 114-122, 

Regarding claim 10, Hwang teaches a method for preparing a carbon material using a
polyolefin-based plastic, wherein the solvent further contains a crosslinking agent by teaching that crosslinking of the polyolefin material is done by adding sulfuric acid (crosslinking agent) (para. [0011]).  But Hwang fails to explicitly teach that the method for preparing a carbon material using a polyolefin-based plastic, wherein the crosslinking agent is an organic peroxide.  However, Vikki teaches a preparation method of a carbon based plastic material that uses the most widely available recycled plastic material (typically), which is a low-density polyethylene LDPE, that is well suited in a disclosed solution. Further, since the plastic material is cross-linked in the solution disclosed, it is possible to add cross-linking agents to the solution, as compared with other cross-linking methods, the adding of peroxide into the process is an inexpensive and simple way to cross-link polyethylene waste (para. [0036]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Vikki, and combine the teaching of Vikki with the process of Hwang- Achilias and combine addition of organic peroxide in the solvent, because that would further enhance the cross-linking in an inexpensive and simple way to further cross-link polyethylene (para. [0036]).  Since the reference deal with preparation of high performance carbon material using a cross-linking process, one would have reasonable expectation of success from the combination.

Claim 20 is rejected under 35 U.S.C.103 as being obvious over Hwang (KR 10-2017-0077612, Publication Date: 2017-07-06), in view of Achilias et al. (D.S. Achilias, et al. Recycling Techniques of Polyolefins from Plastic Wastes, Global NEST Journal, Vol 10, No 1, page 114-122, Year 2008), in view of Jo et al. (US Patent Application Publication Number 2016/0348283 A1), hereafter, referred to as “Jo”.

Regarding claim 20, Hwang teaches a method for preparing a carbon material using a
polyolefin-based plastic, wherein a stabilized polyolefin-based polymer powder or film is carbonized at a temperature more than 600° C - 1200° C.  But Hwang fails to explicitly teach that the method for preparing a carbon material using a polyolefin-based plastic material,  further comprises of a process of graphitizing the carbonized powder or film at a temperature of from 1800° C to 3000° C.  However, Jo teaches a preparation method of a carbon fiber that may further include a graphitization step for graphitizing the carbon fiber in addition to the carbonization process. In this instance, the graphitization step is performed after the carbonization step is performed (para. [0086]). Jo teaches that carbon material carbonized through the carbonization process is graphitized at higher temperature than the carbonization temperature.  Jo also teaches that the process results in improved heat resistance para. [0046]).  Jo further teaches that the graphitization step may be performed by thermal energy where the carbonized material in a carbonization furnace may be graphitized by heat treatment at high temperature in the range of 2,000 -3,000° C. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Jo, and combine the teaching of Jo with the process of Hwang-Achilias and combine the 

Claims 17, and 22 is rejected under 35 U.S.C.103 as being obvious over Hwang (KR 10-2017-0077612, Publication Date: 2017-07-06), in view of Achilias et al. (D.S. Achilias, et al. Recycling Techniques of Polyolefins from Plastic Wastes, Global NEST Journal, Vol 10, No 1, page 114-122, Year 2008), in view of Lee et al. (US Patent Application Publication Number 2013/0087552 A1), hereafter, referred to as “Lee”.

Regarding claim 17, and 22, Hwang and Achilias together teach a method for preparing a carbon material using a polyolefin-based plastic, wherein polyolefin-based polymer powder or film goes through a stabilization process. But Hwang and Achilias fail to explicitly teach that the process comprises of subjecting the polyolefin based polymer to a thermal treatment of in an air or oxygen atmosphere, or under vacuum, at a temperature in the range of 130 °C to 400 °C.  However, Lee teaches in Fig. 1 a flow chart of a process of making carbon fiber, where the polymer material is stabilized in an oxidizing gas atmosphere in the step S3. Lee teaches that the process involves stabilizing the dipped carbon fibers at a temperature ranging from 50 °C to about 300 °C in a oxidizing atmosphere (para. [0018]). This ensures that the material may undergo further high temperature treatments necessary to produce high strength, modulus and thermal conductivity. Therefore, it would have been obvious to a person of ordinary skill in the 


Responses to Arguments

Applicant’s argument filed on 4/9/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 1 has been considered, but is not persuasive.  Applicant disagrees with the Office conclusion, and submits that the alleged prima facie case is conclusory and based on hindsight. However, the examiner want’s to point out that Hwang (KR 10-2017-0077612, Publication Date: 2017-07-06) and Achilias (D.S. Achilias, et al. Recycling Techniques of Polyolefins from Plastic Wastes, Global NEST Journal, Vol 10, No 1, page 114-122, Year 2008) together clearly teach the subject matter of the claimed invention. Hwang teaches the process steps for crosslinking the raw material and the step of carbonization, whereas
Achilias teaches a process of using recycled LDPE, HDPE and PP (plastic waste) by a dissolution/re-precipitation of the polymers to obtain polyolefin powders that is used as raw material by Hwang. Applicant’s argument that Hwang makes no mention of using a dissolution/precipitation process prior to his two described crosslinking steps followed by 

Because the rejections are being maintained on the amended independent claims, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .
 
/M.M.A./Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742